Citation Nr: 0726148	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the neck and shoulder.

2.  Entitlement to service connection for a lung disorder 
(claimed as asthma and diagnosed as restrictive lung disease) 
as secondary to sinusitis and allergic rhinitis.

3.  Entitlement to an increased disability rating for 
sinusitis with allergic rhinitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION
	
The veteran served on active duty from August 1970 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

While the veteran has claimed service connection for asthma, 
the diagnosis is restrictive lung disease.  The RO has 
considered both conditions and determined that neither is 
related to service.  The Board has seen fit to expand the 
scope of the issue on appeal, as stated above, to encompass 
any lung disorder.

While the veteran had initiated an appeal with regard to the 
rating assigned his service-connected conjunctivitis, the RO, 
in a November 2003 rating decision, increased the disability 
rating to 10 percent.  This is the maximum schedular rating 
allowed for this disability, and the veteran has not 
indicated a desire to appeal for an extraschedular rating, or 
otherwise indicated why one should be considered.  
Accordingly, the issue of an increased rating for 
conjunctivitis is not currently on appeal before the Board at 
this time.

In March 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board Hearing held at 
the Waco RO.  A transcript of the hearing is associated with 
the veteran's claims folder.

The Board notes that the veteran submitted additional medical 
records at the March 2007 hearing and waived his right to 
have those records initially considered by the RO.

The issue of an increased disability rating for sinusitis 
with allergic rhinitis is discussed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Degenerative joint disease of the neck and shoulder was 
not present in service or until years thereafter and is not 
etiologically related to service.

2.  The veteran does not have asthma.

3.  The diagnosed lung disorder, mild restrictive lung 
disease, was not shown during service or for years thereafter 
and has not been related by competent medical evidence to the 
veteran's period of service or to a service-connected 
condition.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the neck and shoulder was 
not incurred or aggravated in active service and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  A lung disorder (claimed as asthma and diagnosed as 
restrictive lung disease) was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim for service 
connection for degenerative joint disease of the neck and 
shoulder was initially adjudicated before the enactment of 
the VCAA.  He was provided with the notice required by the 
VCAA for all the claims on appeal by letters mailed in August 
2001 and February 2004.  These letters informed the veteran 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although the 
letters did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, they 
did inform him of the evidence that would be pertinent and 
that he should submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  The veteran was also provided notice 
concerning the disability rating and effective-date elements 
of the claims by letter mailed in March 2006.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

Although the required notice was not provided before the 
initial adjudication of the claim for service connection for 
degenerative joint disease of the neck and shoulder, the 
originating agency readjudicated the claim after providing 
the required notice and completing all indicated development 
of the record.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Degenerative Joint Disease of the Neck and Shoulder

The veteran claims that he injured his neck and shoulder by 
falling out of a truck during active military service and 
contends that his current diagnosis of degenerative joint 
disease is related to this claimed in-service injury.  

Service medical records show that the veteran was treated 
from November 1970 to March 1971 for neck and shoulder pain 
and that he was diagnosed on different occasions with 
anxiety, muscle strain and muscle spasm.  The veteran was 
also given a physical profile for muscle strain of the neck 
and shoulders in February 1971.  X-rays for the neck and 
shoulders in service were normal.  The veteran's discharge 
examination was negative for disability of the neck or 
shoulder.

The post-service medical evidence of record shows that the 
veteran has been diagnosed with degenerative joint disease of 
the shoulders and degenerative disc disease at the C-5/C-6 
level and the C-3/C-4.  However, the evidence also shows that 
the veteran's complaints of problems in these areas and his 
diagnoses were made until 1998, many years following his 
discharge from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  The Board also finds it pertinent 
that the evidence of record shows that the veteran was 
injured in a post-service motorcycle accident in December 
1996.  

Also weighing against the veteran's claim for service 
connection for neck and shoulder problems are VA medical 
opinions dated in February 2002 and April 2005.  The February 
2002 opinion following the report from a January 2002 VA 
examination shows that the examiner opined that the veteran's 
in-service injuries should not have caused the degenerative 
joint disease that he was diagnosed with at that time.  In 
addition, the Board notes that during an April 2005 VA 
examination, the veteran was diagnosed with degenerative disc 
disease of the cervical spine and the examiner opined that it 
was less likely than not that the veteran's disability was 
related to his military service.

In support of his claim, the veteran submitted a March 2003 
letter from Dr. R. Linderman in which Dr. Linderman opines 
that the veteran's diagnosis of degenerative disc disease was 
secondary to the initial in-service trauma reported by the 
veteran.  On review of this opinion, however, the Board notes 
that Dr. Lindrman's opinion was based solely on the veteran's 
reported history.  Furthermore, Dr. Linderman did not 
indicate that he had reviewed all the medical evidence of 
record, including the veteran's claims folder or records 
regarding his 1996 motor vehicle accident, before rendering 
his opinion.  Additionally, Dr. Linderman did not provide a 
rationale for his opinion.  The Court has held that post-
service reference by an examiner to injuries sustained in 
service, without review of the service medical records by 
that examiner, cannot be considered competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Therefore, the Board finds that Dr. Linderman's opinion is of 
limited probative value, and that it is overwhelmed by the 
weight of the evidence against the veteran's claim, including 
the length of time between onset (documented treatment) and 
service, the intervening motor vehicle accident in 1996, and 
the 2002 and 2005 medical opinions from the VA physicians.  

For the reasons and basis discussed above, the Board finds 
that service connection for degenerative joint disease of the 
neck and shoulder is not in order.

Asthma, Secondary to Sinusitis with Allergic Rhinits

Neither service medical records nor the post-service medical 
evidence of record show that the veteran has a current 
diagnosis of asthma.  At his March 2007 hearing, the veteran 
testified that he was diagnosed in 1990 with mild lung 
disease.  Review of the record reveals no evidence of this 
diagnosis.  

VA outpatient treatment records do note the veteran's reports 
of having problems with asthma which he states were helped by 
an inhaler.  The results from a pulmonary function test 
conducted in August 2001, however, show that there was no 
definite obstructive ventilatory defect noted by generally 
accepted criteria and that a reduction in mid-flow rates 
could have suggested some allergic asthma or very early small 
airway disease.  That being said, no definitive diagnosis of 
asthma was ever made.  

More recently, the report from an April 2005 VA examination 
shows that a pulmonary examination revealed the veteran's 
lungs to be clear to auscultation and percussion without 
wheezes, rales or rhonci, and with good diaphragmatic 
excursion.  The veteran was diagnosed at that time with mild 
restrictive lung disease, but not with asthma.  

It is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Hickson, supra; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In the absence of an identified 
diagnosis of asthma, service connection may not be granted 
for this disorder.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board notes that on VA examination in April 2005, the 
diagnosis included mild restrictive lung disease.  The 
examiner who diagnosed mild restrictive lung disease provided 
the medical opinion that it was less likely than not that 
this condition was related to the veteran's sinusitis or 
rhinitis.  The record contains no medical evidence or opinion 
linking any restrictive lung disease to service or a service-
connected condition.  

With no evidence showing restrictive lung disease in service 
or for years thereafter, and competent medical evidence 
entirely against a finding of any such connection between a 
restrictive lung disease diagnosed in 2005 and service, 
service connection is not warranted for this disorder.  See 
Hickson, supra.

In short, the veteran does not have a diagnosis of asthma, 
and the diagnosed condition (restrictive lung disease) has 
not been shown by competent medical evidence to be related to 
service or a service-connected condition. 


ORDER

Service connection for degenerative joint disease of the neck 
and shoulder is denied.

Service connection for a lung disorder (claimed as asthma and 
diagnosed as restrictive lung disease) is denied.


REMAND

The veteran contends that the current 10 percent evaluation 
assigned for his sinusitis with allergic rhinitis does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  In this regard, the Board 
notes that the most recent VA examination in connection with 
the veteran's service-connected sinusitis with allergic 
rhinitis was conducted in April 2005.  The veteran has 
indicated that the symptomatology associated with his 
condition has increased in severity since that time.  
Specifically, at the March 2007 hearing, he claimed that he 
was having flare-ups at least once a month which consisted of 
headaches; sinus pressure; his nose and ears being stopped 
up; earaches; ear infections; sinus infections; his tongue 
swelling up; and a gland on the right side of his neck 
swelling up.  He also claimed that he was self-treating with 
an allergy pill on a daily basis.  In addition, in a December 
2005 statement, the veteran claimed that he experienced more 
than six incapacitating episodes related to his sinusitis 
characterized by headaches, pain and purulent discharge, 
which required bedrest for him to recover.  Thus, the Board 
finds that an additional VA examination is warranted to 
determine the current nature and extent of his service-
connected disability.

At the March 2007 travel board hearing, the veteran also 
indicated that he was treated for his sinusitis by his 
private physician, Dr. Wilcox a few months prior to the 
hearing.  Although the record was held open for 30 days 
following the March 2007 Travel Board Hearing, these records 
have not been associated with the claims folder.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the 
notice specified by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent 
evidence in his possession.

2. Then, the RO or the AMC should 
undertake appropriate development to 
obtain the medical records from Dr. 
Wilcox, showing treatment for the 
veteran's sinusitis and any other 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in obtaining any such 
evidence, it should document the efforts 
to obtain the records, and should request 
the veteran and his representative to 
provide a copy of the outstanding evidence 
to the extent they are able to.

3. Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected sinusitis with 
allergic rhinitis.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies are to be 
performed.  

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the veteran's 
service-connected sinusitis with allergic 
rhinitis.  He should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


